Title: To Thomas Jefferson from Stevens Thomson Mason, 6 July 1798
From: Mason, Stevens Thomson
To: Jefferson, Thomas


          
            Dear Sir
            Philadelphia July 6th 1798
          
          Since my last we have heard nothing from France, except that the Toulon fleet (including the Venetian Ships) had joined that of Brest. the capture of the British Jamaica fleet of 28 Sail is given as a report by Fenno last evening
          Lloyds Bill was reported by the committee in substance as at first  introduced exceptg what related to treason which was entirely stricken out. and the 4th. of July passed the Senate. there seemed to be a particular solicitude to pass it on that day. the House of Reps had risen without doing any business. the drums Trumpets and other Martial music which surrounded us, drown’d the voices of those who spoke on the Question. the military parade so attracted the attention of the majority that much the greater part of them stood with their bodies out of the windows and could not be kept to order. to get rid of such a scene of uproar and confusion an attempt was made at adjournment & then of a postponement of that question. these were both over-ruled and the final decision taken. our friend M. in character with himself made a speech of ¾ of an hour to prove the Bill unconstitutional, which after he had repeatedly asserted and almost sworn to, he voted for the passage of the Bill to evince his determination to support Government. and was afterwards silly enough to declare publickly to declare that he gave his vote under a perfect conviction that the Bill was unconstitutional but that it was a lesser evil to violate the constitution than to suffer the printers to abuse the Govt. he has brought the N Carolina Delegation upon his back. who are determined to exert themselves agt him at their ensuing election for Governor. at which office it seems he is aiming.
          The Tory leaders had certainly fixed on the 4th Inst. for making a formal declaration of war agt France but a previous meeting of their party on Sunday some of the most timid of them were not quite ready to yeild their assent, they required a few days more of high keeping to fit them for the race. they were therefore immediately put in a high course of preparation. Harper brought forward his resolutions for raising the provisional army to 50,000 adding ten ships of war not less than 32 Guns &c. yesterday a resolution passed the H of Reps for raising immediately 12 new Regts of Infantry & 6 troops of Cavalry. and at the close of the Session a Resolution was laid on the table for the appointment of a Commee to enquire into and report the present situation of A & F as they relate to each other. then will follow I imagine the declaration of war, so long panted for. they seem every day more afraid that Mr Gerry may conclude a Treaty. they not only declare that however favorable it might be that it cannot be ratified. and a resolution moved by Livingston for an address to the Presdt. requesting that Mr Gerry might be authorized and directed to accept of a treaty if to be obtained within the limits of the first instructions, was most indecently scoff’d at. it was called infamous scandalous wicked &c and even treason. the sedition Bill yesterday brought up personal abuse and with more violence than ever. it evident that the political delerium which has for some time raged has not yet got to its highest pitch.  Genl Washington you will see is appointed Lt General and commander in chief of the army. this stile was objected to. but we were told that the nomination had not been drawn up inadvertently that the Presdt had been applied to for an explanation and replied that he had chosen that mode for its peculiar propriety. for tho’ by the Constn he is declared to be Commander in Chief of the army. it is no more than what all chief Executive Magistrates (Kings &c) in Europe are understood to be and yet they all appoint Commanders in chief of their forces. we know not whether Genl Washington will accept the apt tho’ it is believed he will
          I am Dear Sir With great respect & regard Your Obt Sert
          
            Stes. Thon. Mason
          
        